DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 11, 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Yoshida et al. (US 2020/0091853 A1).
Regarding claim 1, Pinto discloses an electric supply system for a vehicle (Fig. 1), comprising: 
A first energy storage device and a second energy storage device both configured to store electric energy (e.g. Fig. 1: 9b, 9c);
A first bus (Fig. 1: each battery 9b, 9c has its own inverter; thus, inherently discloses separate DC buses) conductively coupling the first energy storage device (Fig. 1: 9b) to a first motor of the vehicle (e.g. Fig. 1: 14), and a second bus (Fig. 1: each battery 9b, 9c has its own inverter; thus, inherently discloses separate DC buses) conductively coupling the second energy storage device (e.g. Fig. 1: 9c) to a second motor (e.g. Fig. 1: 15) of the vehicle; and
a controller (Fig. 2: 25) configured to control conduction of electric current from the first and second energy storage devices to the corresponding motors of the plurality of motors of the vehicle.
Pinto fails to disclose, but Yoshida teaches:
the controller (e.g. Fig. 1: 20) configured to control conduction of electric current from energy storage device (e.g. Fig. 1: batteries 12) to the first and second motors (e.g. Fig. 1: four separate motors for the wheels of a vehicle), respectively (e.g. Abstract & [0033-0035]: each battery individually supplies power to a corresponding motor for rotating a corresponding wheel; thus, power to each motor is individually controlled.  In addition, it is known in the art that torque or rotation speed of left and right wheels could be different, especially when the vehicle is turning.  Thus, Yoshida teaches a system capable of individually supplying power to each wheel motor to control the rotation speed of each wheel motor).
 the controller configured to direct the first and second energy storage devices to respectively concurrently vary an input to the first and second motors in response to a change in an operating condition of another energy storage device of the vehicle (e.g. [0063-0080]: when abnormality occurs in one battery, power could be supplied from another battery; thus, concurrently vary input from different batteries to different motors), including controlling the conduction of the first energy storage device to conduct a first amount of electric current from the first energy storage device to the first motor (e.g. zero input from the abnormal battery to the first motor), and concurrently controlling the conduction of the second energy storage device to conduct a second amount of electric current from the second energy storage device to the second motor (e.g. less or regular input from second battery to its corresponding motor), and wherein the first amount of electric current is different than the second amount of electric current ([0063-0080]: zero output to a motor when a battery is abnormal, and less or regular from another battery is output to cover the motor and its own motor).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Yoshida so as to operate a vehicle normally even when abnormality of input power to wheel motor occurs.
Regarding claim 2, Pinto discloses the energy storage devices are battery assemblies configured to be onboard the vehicle (Fig. 1: 14, 15) and the controller configured to vary the input in response to a change in a third operating condition of one or more other buses or one or more motors onboard the vehicle (e.g. [0039, 0125, 0126]: in response to operating condition of the motors, i.e. torque command).
Pinto fails to disclose, but Yoshida teaches the energy storage devices are battery assemblies (e.g. Fig. 1: batteries 12) configured to be onboard the vehicle and the operating condition is a first operating condition associated with a first group of one or more of the battery assemblies, and wherein the controller is configured to vary the input between the one or more of the battery assemblies and one or more corresponding motors of the plurality of motors in response to a change in a second operating condition of a second group of one or more of the battery assemblies other the first group of one or more battery assemblies (e.g. [0063-0080]: when abnormality occurs in one battery, power could be supplied from another battery).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Yoshida so as to operate a vehicle normally even when abnormality of input power to wheel motor occurs.
Regarding claim 4, Pinto discloses the operating condition of the one or more of the battery assemblies other than the first group of the one or more battery assemblies, one or more other buses, or one or more other motors is one of over-heating of a motor, change in torque of a motor as a result of slipping of a wheel set, change in an output of a motor as a result of shorting of an inverter coupled to the motor, efficiency of a first battery assembly compared to a second battery assembly during operation of the vehicle, change in load requirements of a motor, or change in torque requirements of a motor (Pinto: [0039, 0125, 0126]—change in load and/or torque requirements of a motor).  
Regarding claim 5, Pinto discloses the vehicle is one of a locomotive, a rail vehicle, a marine vehicle, a mining vehicle, an automotive passenger vehicle, an on-road trucking vehicle, a marine vessel, or an aircraft (Fig. 1).  
Regarding claim 7, Pinto discloses the plurality of motors include a first traction motor coupled to a first wheel of the vehicle (Fig. 2: 14, 10), and a second traction motor coupled to a second wheel of the vehicle (Fig. 2: 15, 11).  
Regarding claim 11, Pinto discloses a vehicle electric supply system (Fig. 1) comprising: a plurality of power supply assemblies (Fig. 1: 9b, 9c), each of the power supply assemblies including: a battery assembly including rechargeable energy storage devices (e.g. Fig. 1: 9b, 9c); an inverter coupled to the battery assembly (Fig. 1: each battery 9b, 9c has its own inverter); a bus conductively coupled with the battery assembly and inverter, the battery assembly of each of the power supply assemblies is configured to power a corresponding motor of each of the power supply assemblies with electric current supplied by the battery assembly via a corresponding bus of each of the power supply assemblies (Fig. 2: separate buses are inherently disclosed since separate batteries are connected to respective inverters and motors); and 
a controller (Fig. 2: 25) coupled to each of the plurality of power supply assemblies and configured to direct each of the power supply assemblies to concurrently vary an input to each motor of each power supply assembly ([0035-0036, 0039, 0125, 0126]).  
Pinto fails to disclose, but Yoshida teaches the battery assembly of each of the power supply assemblies (Fig. 1: batteries 12) is configured to power a corresponding motor of each of the power supply assemblies with electric current supplied by the battery assembly via a corresponding bus of each of the power supply assemblies in response to an operating condition of one or more other battery assembly ([0063-0080]: when abnormality occurs in one battery, power could be supplied from another battery), wherein the first battery assembly conducts a first amount of electric current from the first battery assembly to the first motor, and second battery assembly conducts a second amount of electric current from the second battery assembly to the second motor (e.g. Abstract & [0033-0035]: each battery individually supplies power to a corresponding motor for rotating a corresponding wheel; thus, power to each motor is individually controlled.  In addition, it is known in the art that torque or rotation speed of left and right wheels could be different, especially when the vehicle is turning.  Thus, Yoshida teaches a system capable of individually supplying power to each wheel motor to control the rotation speed of each wheel motor); and wherein the first amount of electric current is different than the second amount of electric current ([0063-0080]: zero output to a motor when a battery is abnormal, and less or regular from another battery is output to cover the motor and its own motor).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Yoshida so as to operate a vehicle normally even when abnormality of input power to wheel motor occurs.
Regarding claim 13, Pinto discloses a first power supply assembly of the power supply assemblies includes a first motor (Fig. 1: 14), a second power supply assembly includes a second motor (Fig. 1: 15) and the controller is configured to direct the first power supply assembly to provide a first input to the first motor, and to direct the second power supply assembly to provide 36552-466US 1 a second input to the second motor, wherein the first input is different than the second input (Fig .10: F10 & [0035, 0125, 0126]: different torques are generated by the motors due to different torque commands).  
Regarding claim 17, Pinto discloses the buses of the power supply assemblies are direct current buses (Fig. 1: batteries 9b, 9c inherently discloses DC buses).  
Regarding claim 18, Pinto discloses a method for powering a vehicle (Fig. 1), the method comprising: 
directing two or more battery assemblies (Fig. 1: 9b, 9c) to supply electric current to two or more buses (Figs. 1-2: buses are inherently disclosed since separate batteries with respective inverters provide powers to different motors, and it is inherent that battery output current to provide power) coupled to two or more power supply assemblies (Fig. 1: 14-15), wherein each of the battery assemblies supplies electric current to a corresponding power supply assembly (Fig. 1: batteries 9b-9c and inverters 14-15 are separately connected, respectively), and each bus of the two or more buses is coupled to a corresponding power supply assembly (Figs. 1-2: buses are inherently disclosed since separate batteries with respective inverters provide powers to different motors, and it is inherent that battery output current to provide power); 
conducting the electric current from the two or more battery assemblies via the two or more buses to two or more traction motors of plural traction motors (Figs. 1-2: buses are inherently disclosed since separate batteries with respective inverters provide powers to different motors); 
Varying conduction of the electric current from the two or more battery assemblies to the two or more traction motors to provide a first input from a first battery assembly of the two or more battery assemblies to a first traction motor and a second input from a second battery assembly of the two or more battery assemblies to a second traction motor, wherein the first input and the second input are different (Figs. 1-2 & 10 and [0035-0036, 0039, 0125-0126]: input is broadly interpreted as power supplied from inverter to motor, and battery power is varied and controlled by the inverter; Pinto discloses output torque of each motor is different and controlled separately by respective inverters.  Thus, output power of each battery is varied and controlled by corresponding inverter to supply different powers to each motors according to the desired torque needed for each motor); and 
rotating wheel sets of the vehicle using the traction motors that receive the electric current from the corresponding battery assembly via the corresponding bus (inherently disclosed: wheels are rotated by motors when motors receive power from batteries).
Pinto fails to disclose, but Yoshida teaches varying conduction of the electric current  in response to a change in an operating condition of the first battery assembly, including varying the conduction of the first battery assembly to the first traction motor, and varying the conduction from the second battery assembly to conduct a second amount of electric current to the second traction motor; and wherein the first amount of electric current is different than the second amount of electric current ([0063-0080]: zero output to a motor when a battery is abnormal, and less or regular from another battery is output to cover the motor and its own motor).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Yoshida so as to operate a vehicle normally even when abnormality of input power to wheel motor occurs.

Claims 3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Yoshida et al. (US 2020/0091853 A1) as applied to claims 2 and 7 above, and further in view of Donnelly et al. (US 2006/0076171 A1).
Regarding claim 3, Pinto discloses the controller is configured to output power from battery assemblies to corresponding motors according to torque commands (Fig. 2 & [0035, 0125, 0126]), but it fails to disclose vary the input between the one or more battery assemblies and the one or more corresponding motors by varying at least one of current, pulse width, frequency, cycle rate, or voltage of the input.  
Donnelly teaches it is well-known in the art to vary the input between the one or more battery assemblies and the one or more corresponding motors by varying at least one of current, pulse width, frequency, cycle rate, or voltage of the input (e.g. Fig .17 & [0111]: control input between battery and motor by duty cycle).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Pinto with the teachings of Donnelly to vary input to a motor by duty cycle so as to supply targeted power to the motor as desired.
Regarding claim 8, Pinto discloses the controller is configured to vary conduction of electric current from a first energy storage device of the two or more energy storage devices (battery inherently disclose output power in the form of current) to provide a first input from the first traction motor to the first wheel, and concurrently vary conduction of electric current from a second energy storage device of the two or more energy storage devices to provide a second input from the second traction motor to the second wheel, wherein the first input and second input are different (Fig .10: F10 & [0035, 0125, 0126]: different torques are generated by the motors due to different torque commands, and different torque commands require different power from the battery; thus, output current from battery is varied on the basis of the torque commands).  
In addition, Donnelly teaches it is well-known to control input to motor (e.g. current) based on duty cycle.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Pinto with the teachings of Donnelly to vary input to a motor by duty cycle so as to supply targeted power to the motor as desired.
Regarding claim 9, Pinto discloses a first wheel set coupled to the first traction motor that includes the first wheel (Fig. 2: 14, 10); and a second wheel set coupled to the second traction motor that includes the second wheel (Fig. 2: 15, 11).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Yoshida et al. (US 2020/0091853 A1) as applied to claim 1 above, and further in view of Tripathi et al. (US 2016/0114692 A1). 
Regarding claim 6, Pinto fails to disclose, but Tripathi teaches a connection device (e.g. Figs. 3 & 5: 324) configured to couple an energy storage device of the two or more energy storage devices (e.g. Fig. 3: 312, 314, 316, 318) with a power supply source offboard the vehicle (e.g. Fig. 3: 304 & [0116-0118]); and a switch (e.g. Fig. 5: 322) coupled with at least one of the first bus or the second bus and the connection device, the switch configured to change states between an onboard state that conductively couples the first energy storage device with the corresponding motor and an offboard state that conductively couples the first energy storage device with the power supply source offboard the vehicle ([0121-0125]: in normal mode, batteries are connected to the drive system of the vehicle, i.e. the bus for providing power to motor, and in charge mode, batteries are disconnected from the drive system and connected to the charge station).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Tripathi, since it is known in the art as taught by Tripathi to use a connection switch to effectively charge and discharge batteries during motoring mode and/or charging mode.
Claims 10, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Yoshida et al. (US 2020/0091853 A1) as applied claims 1, 13 and 18 above, and further in view of Tyler et al. (US 2008/0277175 A1).
Regarding claim 10, Pinto fails to disclose, but Tyler teaches an auxiliary bus (Fig. 1: auxiliary 232), the first bus (Figs. 1-2: first bus: inverter 1 and motor 1; second bus: inverter 2 and motor 2) being configured to conduct at least some of the electric current supplied by the first energy storage device through the auxiliary bus for powering one or more auxiliary loads of the vehicle (Fig. 1: 260).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Pinto with the teachings of Tyler, since it is known in the art to supply power to traction motor and auxiliary motor via the same bus so as to effectively control and maintain steady output.
Regarding claim 14, Tyler teaches the second power supply assembly includes a third motor, and the controller is configured to direct the second power supply assembly to provide a third input to the third motor (Fig .1: 260).  
Regarding claim 16, Tyler teaches the bus of each of the power supply assemblies also is conductively coupled with an auxiliary bus of the vehicle, the buses of the power supply assemblies configured to conduct at least some of the electric current supplied by the battery assemblies to the auxiliary bus for powering one or more auxiliary loads of the vehicle (Fig. 1: 260).  
Regarding claim 19, Pinto discloses controlling conduction of the electric current from the first battery and the second battery via the corresponding bus (Fig. 2 & [0035, 0125, 0126]: batteries output power to motors based on torque commands, and it is inherent that battery provides power in the form of current).
Pinto fails to disclose, but Tyler teaches each battery assembly includes a first string of battery cells and a second string of battery cells ([0019]: plurality of battery packs).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Yoshida et al. (US 2020/0091853 A1) as applied to claim 11 above, and further in view of Yang et al. (US 2016/0082858 A1).
Regarding claim 15, Pinto fails to disclose, but Yang teaches buses of the power supply assemblies are connected in parallel to each other (e.g. Fig. 5: Dc bus 141, 142, 343 connected to different batteries 110, 120, 130 and different loads 170, 371, 372, 372 are connected in parallel).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Yang to effectively protect different buses by connecting them in parallel (e.g. Yang: [0005]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (US 2013/0144476 A1) in view of Yoshida et al. (US 2020/0091853 A1) as applied to claim 18 above, and further in view of Barbee et al. (US 2010/0275810 A1).
Regarding claim 20, Pinto fails to disclose, but Barbee teaches coupling at least one of the buses to a power supply source for receiving, by a battery assembly, other electric current from the power supply source located onboard the vehicle; and continuing to conduct the electric current from the first battery assembly to the first traction motor while the first battery assembly receives the other electric current from the power supply source (e.g. [0031, 0050]: equalize batteries, and since the equalization is a continuous process, it is ongoing while motor is running; thus, battery receive current and supply current at the same time).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Pinto with the teachings of Barbee to receive electric current from other power supply source onboard the vehicle so as to equalize charges within batteries in order to keep them in good working conditions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846